DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Young Sun Kwon (78,445) on 8/16/22.
The application has been amended as follows: 
Claim 1 – change “at least a first vibration body” to “at least one first vibration body” in line 7.
Claim 1 – change “a second vibration body” to “at least one second vibration body” in line 8.
Claim 1 – delete line 12-14 and replace with “wherein each of the plurality of subgroups comprises one of the first vibration bodies having the first resonant frequency and one of the second vibration bodies having the second resonant frequency, different from the first resonant frequency.”
Claim 8 – change “claim 7” to “claim 1” in line 1.
Claim 10 – change “claim 7” to “claim 1” in line 1. 
Claim 20 – change “a direction” to “the direction” in line 4.



Response to Arguments
Applicant’s arguments, see pp. 8-9 of Remarks filed 6/30/22, with respect to claims 1-5 and 8-21 have been fully considered and are persuasive.  The 35 USC 112 and 103 rejections of claims has been 1-5 and 13-16 has been withdrawn. The restriction requirement of claims 17-21 is withdrawn.

Election/Restrictions
Claim 1 is allowable. Claims 17-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Figs. 24/25, Figs. 26/27, Fig. 28 and Fig. 29, as set forth in the Office action mailed on 2/7/22, is hereby withdrawn and claims 17-21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not expressly disclose or fairly suggest “wherein the plurality of vibration bodies are grouped into a plurality of subgroups, each subgroup oriented in a different direction, and wherein each of the plurality of subgroups comprises one of the first vibration bodies having the first resonant frequency and one of the second vibration bodies having the second resonant frequency, different from the first resonant frequency,” as in claim 1, or “wherein the processor sets a matching graph for estimating a direction of a received sound based on an output of each of the plurality of vibration bodies, and determines the direction of the target sound by comparing an amplitude of one or more vibration bodies reacting to the target sound with the matching graph,” as in claim 11.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654